NUMBER 13-13-00712-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


FRANCISCO JAVIER LEAL,                                                       Appellant,

                                            V.

THE STATE OF TEXAS,                                                           Appellee.


                   On appeal from the 332nd District Court
                         of Hidalgo County, Texas.



                          ORDER OF ABATEMENT
                Before Justices Garza, Perkes, and Longoria
                             Order Per Curiam

       Appellant, Francisco Javier Leal, filed a notice of appeal with this Court from his

conviction in trial court cause number CR-2418-13-F.       Appellant’s brief was due on

January 27, 2014. Appellant’s counsel was notified of the briefing schedule, but no brief

has been filed and no other activity has occurred in this appeal.

       Accordingly, we now ABATE this appeal and REMAND the cause to the trial court

for further proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate

Procedure. Upon remand, the trial court shall utilize whatever means necessary to make
appropriate findings and recommendations concerning the following: (1) whether

appellant desires to prosecute this appeal; (2) why appellant's counsel has failed to file a

brief and whether counsel has effectively abandoned the appeal; (3) whether appellant

has been denied effective assistance of counsel; (4) whether appellant's counsel should

be removed; and (5) whether appellant is indigent and entitled to court-appointed counsel.

       If the trial court determines that appellant does want to continue the appeal, that

present counsel should be removed, and that appellant is indigent and entitled to

court-appointed counsel, the trial court shall appoint new counsel to represent appellant

in this appeal. If new counsel is appointed, the name, address, email address, telephone

number, and state bar number of said counsel shall be included in an order appointing

counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record

of any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court on or before the

expiration of thirty days from the date of this order.

       It is so ORDERED.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
16th day of November, 2016.


                                              2